OPINION
BUSSEY, Judge:
This is an attempted appeal from an order entered by the District Court, Oklahoma County, sustaining a motion to suppress in Case No. CRM-75-613, wherein Michael D. Conaughty is charged with Exhibiting Obscene Movies. However meritorious the State’s position may be, no appeal can lie from an order entered by the trial court sustaining a motion to suppress, for the reasons set forth in State v. Robinson (No. 0-75-415), Okl.Cr., 544 P.2d 545.
In State v. Robinson, supra, we cited with approval the decision of State v. Smith, 30 Okl.Cr. 144, 235 P. 273 (1925). If the State wishes to appeal on a reserved question of law under the provisions of 22 O.S. 1971, § 1053, fl 3, they should proceed to trial before a jury, or the court if both parties agree to a waiver of trial by jury, *554and if the Appellee is acquitted, the State may appeal on a question reserved by the State.
For all of the reasons set forth in State v. Robinson, supra, we are of the opinion that the attempted appeal on a question of law reserved by the State is not properly before us, and the same is hereby, dismissed. The Clerk of this Court is directed to issue the Mandate forthwith.
BRETT, P. J., and BLISS, J., concur.